   Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 1 of 35 PageID# 1



                            UNITED STATES DISTRICT COURT DISTRICT
                             EASTERN DISTRICT COURT OF VIRGINIA
                                     (RICHMOND DIVISION)

       Andrew Chien: Pro Se Plaintiff                        CIVIL ACTION NO: 3:21cv00501
       -against-
       Defendants: Edward A Robbins Jr.
       Frederick G. Rockwell HI                                  July 31, 2020
       Wendy Hughes; Karl S. Leonard

                                          CO:MPLAINT
                                               Contents                                                 Pages
 Authorities --------------------------------------------------------------------------------------------- 2

I. Summary ofAction ---------------------------------------------------------------------------------      5

II. Parties ------------------------------------------------------------------------------------------ 7

III. Jurisdiction and Venue ---------------------------------------------------------------------------- 7

IV. BriefofThe Case ----------------------------------------------------------------------------------- 8

V. Standard and Argument------------------------------------------------------------------------------- 17

     Part l. Following Instruction ofDepartment ofJustice to Judge RICO---------------------- 17

     Part 2. Offenses of 18IUSC § 1962(b)&(c)&(d) ------------------------------------------------- 20

     Part 3. Allegations under Offenses ofConstitution--------------------------------------- ----- 23

     Part 4. VA La�s Prevented Any Acts ofVA Debt Collection--------------------------------- 24

      Part 5. Defendants are Principals ofConspiracy ofRICO inThree Subject_ Errors----                        25

      Part 6. Aided Private Lawyers Offending 18USC §241 & §242--------------------------------27

      Part 7. Forged Stock Certificate Offended Unla\.\ful Competition in Change ofControl-- 28
VI. Causes ofAction --------------------------------------------------------------------------------------- 3 0

VII. Rel ief------------------------------------------------------------------------------------------          35




                                                       1
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 2 of 35 PageID# 2
    Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 3 of 35 PageID# 3



18USC §1350======================== 9

18USC §1341 & §1343====================-=· I 0

18USC §1512, ============ ========== 10. 21

18USC §1513(e)============ ====5,1O,15,16,21,23. 31,32

18USC §1692, ===================                                                         29.30
18USC §1951 ================5, l l,12,15,16,21-25,32-34

18USC §1956, §1956(a)(l)(B)(ii), 18USC §1957========== 12. 14. 21

18USC §1961=-===- =====================                                                 ::::==    25

18USC §1962==================== Passim

18USC §1965 ======================                                                               7
28USC §157(b) -=====================-· 26

28USC § 1331; 28USC § 1343(3); 28lJSC§ 1367         ========-----------------····                  7

42USC§l983=====================                                                                      7

CRIMINAL RIC0:18 U.S.C. §§1961-1968, A Manual For Federal Prosecutors ==== 17

Fair Debt Collection Practices Act (HFDCPA")                                                     -29

Federal Rules of Evidence, Rule 4O1(b) ;;i..:===--=::m==---==--------:::··.-------·······-·-· 17

Sec. 14 Proxy, Exchange Act of 1934==============

Racketeer Influenced and Corrupt Organization (''RICO"), 18U SC§§1961-1968== Passim

Sarbanes-Oxley Act of 2002================= 8, 31, 33

                                     VIRGINIA CODES
§ 8.01-243. ======================== 23

§8.01-247.1================= ====== 23. 24

§ 8.01-251. ======================== 16
    Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 4 of 35 PageID# 4



§ 8.0l-428B ==============                                                       16
§8.01-507& 507.1 ====================== 24

§8.01-509, §8.01-604==================== 25

§ 8.01-612                                                                      24

§ 8.01-617� §8.01-618.1                                                      24, 25

§13.)-654.A                                                                      9

§13.1-655. A.1                                                                    9

§ 18.2-174                                                                       25

§ 18.2-7                                                                     14, 25

§ 18.2-59                                                                    15, 26

§18.2-112.1.B                                                                   15

§ 18.2-441 ·- ---· --                                                            25

§ 18.2-456, § 18.2-45 7                                                      14, 25

§ 19.2-5                                                                         25

§19.2-129                                                                        25

om.:nsc Code: CON3210S9 ;::===::=====::::=======:::::;:====-   --   ----- 14, 15, 30

                           Nevada Revised Status

Nevada Revised Status 78.379 ================== 12




                                          4
   Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 5 of 35 PageID# 5




                                   I. Summary of Action
   1. Plaintiff Andrew Chien ("Chien"), appearing as pro se, submits the complaint, following

the facts and belief to allege acts of Racketeer Influenced and Corrupt Organization ("RICf f "),

18USC§§ 1961-1968, as well as violating Amend IV and Amend XIV for due process and equal

protection of law in damage of Chien's liberty (making Chien as Secret Inmate for 1148 days

until 06/27/2016), and property (making Chi_en currently having negative tangible assets of $2.6

million with daily increased interests burden, offense of 18USC 1513(e)) plus damaging Chien

self-employed business for living by wrongly occupied the professional belongings and assets of

third parties in Chien's custody ("Commercial Assets") then created delay, barrier, obstruct and

block of the moving of Commercial Assets (offense 18USC § 1951) against defendants who

operated VA Chesterfield County Circuit Court C'Chesterfield Count") as racketeering

enterprise, defined by 18USC§1961(4).

    Hon. Frederick G. Rockwell III ("Hon. Rockwell"), in Chien's cases CL. 12-485, 485( 1),

485(2), under cheating of Richard J Freer ("Freer") and attorney Andrew K Clark ("'Clark'').

issued wrongly default judgment of $1.6 million plus 6% interest per annum, by fabricated

evidence against Chien under excuse of defamation, which committed subject error to interrupt

the interstate commerce of Commonwealth Biotechnologies Inc C�CBI")'s bankruptcy (offense

l 8USC§ 1961(l)(D)) by aided Freer and Clark to retaliate Chien's whistle-blower of Freer's

embezzlements, (offenses 18USC §1513(e)) .. The continued misconduct is that Hon. Rockwell

repeated to reject Chien's motions dated 05/02/2013, 08/10/2015, and 2018 respectively to

invalid his judgment. The latest one was on 7/12/2018, Hon. Rockwell issued an order under

CL.12-485-02 to deny Chien's request to invalid his judgement on 08/09/2012 for case CL.12-

485, with offense of 18USC §1962(d) of conspiracy, and due process of Amend XIV, because

Chien submitted clear and convinced evidence in the motion, which can't be ignored.

                                                 5
   Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 6 of 35 PageID# 6




    The collection of the judgment debt has been active in CT Local Court (Connecticut

Superior Court, Jurisdiction ofNew Haven) under case NNH-CV12-4053717-S which has

exclusive jurisdiction over Chien' s property from Article IV of Constitution. CT Local Court

didn't find Chien having hidden assets, and awarded Freer cash from Chien's bank account. But

Chien in CT, filed countersuits in both US Court and Local Court, which created resistance for

Freer and Clark. Then they under excuse of VA Debt Collection, engaged another subject error

and false imprisonment by conspired with William K Grogan ("Grogan"), a private lawyer of

William K Grogan & Associates, working as agency for Chesterfield Court under title of

Commissioner in Chancery, to expand acts of RICO in VA for extortion and robbery under

illegal incarceration in which defendant Sheriff Karl S. Leonard ("Leonard") joined from

February of 2014, and Clerk Wendy Hughes ("Ms. Hughes'') joined from September of 2014.

    During the false imprisonment, Chien filed the counter suit under Case CL.15-1569 in

Chesterfield Court to sue Grogan� Hughes and Judy L Worthington C'Worthington'} which was

stayed. In 2021� Case CL.15-1569 becoming active, Hon. Edward A. Robbins Jr. ("Hon.

Robbins"), current Chief Judge to replace former Chief Judge Timothy J. Hauler, issued order on

01/13/2021 to deny any wrongdoing of VA Debt Collection, which indicated Hon. Robbins will

protect and support acts of RICO of Chesterfield Court together with Grogan, Clark and Freer.

   2. There was same parties' case under case 3:21CV121 for declaration relief, in which none

of defendants admitted any \vTongdoing. That Case was denied on 07/14/2021 with order that

RICO claim is not available in declaration relief, but that case didn't rule on the merits of claims

under Amend IV and Amend XIV. Chien considers it is proper to raise a new case to the same

party by changing the case into compensation damage relief for continuously disclosure of RI CO

in additional to Constitution, because this major fraud is to intenupt interstate commerce.


                                                 6
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 7 of 35 PageID# 7
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 8 of 35 PageID# 8
   Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 9 of 35 PageID# 9




Chairman Bill Gao wanted to suspend payment ofFreer as proposals of vote in the meeting. But

Securities Exchange Commission ("SEC') on 01/14/2011 approved CBI's Chairman proposal in

SEC letter to Freer' s lawyer Bradley Haneberg. Then CBI Chairman contracted Chien to make

SEC filing and call the meeting following by-laws of CBI, and VA Code '"§13.1-654.A''

specified to elect director annually, and VA Code '�§13.1-655. A. l" specified Chairman directly

calls shareholder meeting.

     Chien aided CBI Chairman to file proxy, and 8-K dated 03/09/2011 and 03/11/2011

respectively, with allegation that Freer's "Schedule Summary" not being authorized, and hired

outside independent, professional service company Broadridge to manage the vote, with 98%

voted shares supported CBI Chairman. But finally, Freer at Bradley Haneberg, contacted

Broadridge to cancel the shareholder meeting. However, under pressure of SEC and the

shareholder meeting, Freer managed the financial auditing, then on 05/04/2011, Freer filed CBI

I 0-K for year 2010 and 2009 with 20 IO compensation of $124,515 fully paid, and the standing

option was valueless because of the share price sharply dropped over 99% around Chapter 11.

The 10-K form was certified by Freer under criminal penalty of 18USC § 1350.

    Despite of the audited results. Freer wanted to continue the embezzlement with '·Schedule

Summar/'. But the payment was delayed to April of2013, waiting the sale of assets and priority

payment of creditors. Chien periodically attended the hearing of CBI, created threat to Freer

unfinished embezzlements. For purpose of suppressing Chien, in February of 2012, Freer at his

attorney Clark and others in Chesterfield Court, filed complaint unease CL.12-485 to continue

fabricating his 2010 unpaid compensation story and under excuse of defamations to attack

Chien's whistle-blowers such as doubtfully question ofFreer's 2010 compensation in CBI §341

meeting, and filing of 8-Ks dated 03/09/201 I and 03/11/2011.


                                                9
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 10 of 35 PageID# 10
 Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 11 of 35 PageID# 11



CHBM, included about 50 stock certificates of shareholders in CHBM, USChina Venture III,

and others; non-parties shareholders' brokerage information; foreigner tax identifications; nearly

a hundred of files to answer SEC comments for about ten companies; various corporation

registrations, officers and shareholders' information (Confidential); all bank wire information;

the bank information of non-parties companies (Confidential); The business contracts of Chien� s

self-employment; Offshore company registrations (Confidential), and offshore contact

information of lawyers and governments, plus a laptop computer. The second shipment in

December of 2015 including two desk computers, with one installed the professional software,

served for SEC filings, and several clients information, one client has information of over one

thousand shareholders and their personal identification numbers (Confidential). After all items

arrived to VA, Chien was never noticed to see items. Till today, there is no list, no penny

payment, no return, offenses of"18USC §1951" as well as '"18USC §1962(c)&(d)".

       "18USC §1951 - Interference with commerce by threats or violence
        (a) Whoever in any way or degree obstructs, delays, or affects commerce or the
       movement of any article or commodity in commerce, by robbery or extortion or
       attempts or conspires so to do, or commits or threatens physical violence to any person
       or property in furtherance of a plan or purpose to do anything in violation of this
       section, ... (b) As used in this section-
          ( l) The term "robbery " means the unlawful tal<lng or obtaining of personal
       property from the person ....
          (2) The term "extortion" means the obtaining of property from another, with his
       consent, induced by wrongful use of actual or threatened force, violence, or fear, or
       under color of official right." (Emphases added)
The VA debt collection was an interstate commerce because Chien is CT resident and the

commercial properties shipped from CT to VA. Also, the stock certificates and assets of CHBM

and others are goods or tool for interstate commerce. The offense of the interruption of interstate

commerce including obstruction, delay and conspiracy to affect the movement of any article by

robbery and extortion. For example, if the wrongly occupied Commercial Assets had not


                                                11
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 12 of 35 PageID# 12




happened. the missed about 50 stock certificates would have traded, or deposited in brokerage

firms or the headquarter of CHBM corporation, and two foreigner tax identifications would have

showed the IRS or other accountants etc. Therefore, the allegation of 18USC§ 1951 isn't isolated

events, but a time-tied continuous events until today. Hon. Robbins should follow law to

administer Grogan to list, then to return Commercial Assets to Chien, but he did contrarily.

     9. (A) During the incarceration period, Grogan made secret order to Island for making

forged stock Certificate of CHBM with 88% of total outstanding shares, for Freer to replace

Chien on 2/18/2014 ("2/18/2014 Order'J by violating Securities Act of 1933, which specified

that the authority of issuance shares isn't the stock transfer agency which only has duty to keep

shareholder records accurate, but is the corporation with compliance of the federal law and state

law where the corporation had registration. At that time, CHBM had Nevada registration, and

Nevada Revised Status 78.379 with protection, specified that minority shareholders make

decision to reject or accept the change of corporation control. 2/18/2014 Order was secret

·without motion procedure, with term not to serve Chien until the job completed, offense of

l 8USC § 1961(1)(D) with illegal sale of securities. But 2/18/2014 Order was wrongly certified by

fonner clerk Worthington as the Court order, then Grogan, Freer in conspiracy with Island,

obtained the forged one on 09/26/2014 to replace Chien' s original one after the first Commercial

Assets shipment to VA. Further, Freer fabricated that he became director and president to control

CHBM without proxy filing to SEC without notice to Secretary Li and other shareholders, which

violated Sec. 14 Proxy of Exchange Act of 1934. Under falsified officer position, Freer stole the

cash of CHBM on 11/26/2014 and distributed the cash for Grogan and Clark with offense of

18USC §1956 &1957". Since CHBM isn't a party oflitigation. None of any VA State Courts,

has the subject -matter jurisdiction to change the control of CHBM. To use falsified documents


                                                12
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 13 of 35 PageID# 13




to change the corporation control was offense of l 8USC §1028 (relating to fraud and related

activity in connection with identification documents) as act of RICO defined in "'18USC

§1961(1 )(B)".

     (B) After Chien released, CHBM had proxy dated 07/07/2016 with Secretary Mr. Li signed

the meeting notice, and 8-K dated 07/11/2017 filings in SEC respectively, to report the

shareholder meeting results with 100% voted shares (not including 88 % of disputed shares)

voted to elect Chien as director, and rejected Freer as control shareholder. Nine shareholders

wrote declarations with public notary to announce their votes genuine, and wanted Freer returned

their stock certificates to CT. Later, Chien on behalf of CHBM, filed I 0-Q and 10-K for year

2014 and 2015 to report that the corporation cash stolen, which caused panic of Freer. Then

Freer on 12/01/2016 in VA, made a registration with same name of China Bull Management

Inc.("VA-CHBM") with claim that VA-CHBM replaced CHBM.

    By using Grogan's orders, Freer solicited SEC employee Denis B. Morris who affirmed

Freer replacing Chien to make SEC filing. Then, Freer on 02/15/2018 filed 8-K to announce him

as president of CHBM, and Chien's filings not accurate. But he never files any financial

statements till today. Freer at minimum, missed proxy filing, and periodic financial statements

for 20 times, with 20 times of violation of Exchange Act of 1934. Due to no financial statement,

Market Makers don't like to support the stock trading, and a lot of brokerage fim1s prohibited the

customers to buy such stocks, which caused the trading status revoked on 9/25/2018. All shares

lost the intellectual value and CHBM lost access to the capital market, which created Chien' s

fiduciary liability.

    When Form 10-K or I 0-Q filed, the President or CEO must make certificate to guarantee the

truth and accuracy. Any materially false statement will face up to $1 million penalty and up to 10


                                                13
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 14 of 35 PageID# 14
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 15 of 35 PageID# 15
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 16 of 35 PageID# 16
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 17 of 35 PageID# 17
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 18 of 35 PageID# 18
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 19 of 35 PageID# 19
 Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 20 of 35 PageID# 20




       with a threat of repetition.... It is! in either case, centrally a temporal concept and
       particularly so in the RICO context, where what must be continuous, RICO's predicate
       acts or offenses, and the relationship these predicates must bear one to another, are
       distinct requirements. A party alleging a RICO violation may demonstrate continuity over
       a closed period by proving a series of related predicates extending over a substantial
       period of time. Predicate acts extending over a few weeks or months and threatening no
       future criminal conduct do not satisfy this requirement: Congress was concerned in RICO
       with long-term criminal conduct. Often a RICO action will be brought before continuity
       can be established in this way. In such cases, liability depends on whether the threat of
       continuity is demonstrated. [emphasis in original] (bottom Al9 -A20, or p.112-113, id)

    The Manual (p.119, id) instructs of how to find the continuity of RICO in closed-end period,

or under short-lived events with open-end racketeering activity, either implicit or explicit.

   "'4 The Requisite Continuity Also May Be Proven in Several Ways
                A party alleging a RICO violation may demonstrate continuity over a closed
        period by proving a series of related predicates extending over a substantial period of
        time ....

       A RICO pattern may surely be established if the related predicates themselves
       involve a distinct threat of long-term racketeering activity, either implicit or
       explicit.

       H.J. Inc. 's second alternative means to establish continuity is referred to as '"open-ended"
       continuity. Courts have found such ''open-ended! ' continuity where the racketeering
       activity, even if short-lived, poses a threat of continuing unlawful activity.124

   Here, Hon. Rockwell judgment on 08/21/2012 was an event of a short-lived and closed-end

act of RICO, but the associated past, current and future debt collections in CT or VA, plus the

6% interests per annum, are open-end of RICO. To make forged stock certificate for Freer, was

a sho11-lived and closed-end act, but the implicit or explicit consequences of false corporation

identity and escaped dozens of SEC filings of financial statements and the revoke of public

trading� are open-end RICO. The two shipments of Commercial Assets were short-lived events,

but the wrongly occupied commercial assets for third parries caused delayed and obstruct of the

movement of the interstate goods, are open-end RICO.

                   Part 2. Offenses of 18IUSC §1962(b)&(c)&(d)



                                                 20
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 21 of 35 PageID# 21
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 22 of 35 PageID# 22
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 23 of 35 PageID# 23




    The end of conspiracy is to reach the end of target. The targets are offense of l 8USC

§ 1513( e) to retaliate, and 18USC§1951 to obstruct and block the movement of Chien' s interstate

commercial business, which haven't completed yet.

                   Part 3. Allegations u.nnder Offenses of Constitution

    20. In VA, there is no time limitation to raise subject error and court fraud. However, when

this issue raised in federal court, it must consider the time of latest event within the time bar.

    (A) Hon Rockwell's subject error and adopted the fabricated evidence, over Case CL.12-485

caused Chien currently has negative tangible assets of $2.6 million which violated dure process

of Amend XIV. To allege due process causing property damage, there is five years limitation

from VA Code ·"§8.01-243(B)". This case is proper to attack his order dated 7/12/2018 and his

denial of wrongdoing in Case 3:21CV121, on 4/15/2021.

    (B) Hughes and Hon. Robbins in January of 2021, rejected to invalid 2/18/2014 Order of

Grogan under subject error with court fraud, can be treated as general tort, having two years'

time limitation within VA Code §8.0 l-243(A), which violated dure process of Amend XIV.

    (C) As the president of a stock public traded company, Chien is a public figure. Chien

suffered reputation damage of the jail offense code under First Amendment of Constitution,

which has one year limitation from "§8.01-247. l''. The jail records also violated due process of

Amend XIV, because Chien is self-employed and the reputation damage directly negatively

affecting the capital market to purchase shares of CHBM with damage to Chien's business for

income and living, which can be treated as general tort, having two years' time limitation within

VA Code §8.0I-243(A). Defendants Leonard and Hughes affirmed their misused offense codes

in Chien'sjail records in Case 3:2ICV 121 in April of 2021, created their liabilities.

    (D) The wrong occupied Chien' s professional belongings and assets of non-parties, should


                                                  23
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 24 of 35 PageID# 24
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 25 of 35 PageID# 25




   §8.01-509: Debtor property sale determined by the Court.

   §8.01-609: Commissioner in Chancery follows Rules of Court.

    §8.01-6 I 7. §8.01-618.1; Commissioner in Chancery acted as receiver, must be assigned

by the Court, and his income must be approved by the Court. Here Grogan together with

Clark to steal the cash of CHBM from the bank with concealment to the court.

   §18.2-174. Impersonating law-enforcement officer; penalty''. Grogan offended by

impersonating as a judge on 05/07/2014 to issue order of incarceration for assets.

   §18.2-7 Criminal act not to merge civil remedy.

   §18.2-44 I Giving bribes to, or receiving bribes by, commissioners

   § I 8.2-456, § 18.2-457, Court contempt with maximum $250 penalty or ten days imprison if

without jury-impaneled.

   § 19.2-5 Judge definition, not including Commissioner in Chancery.

   §19.2-129, court contempt is sentence. There is no sentence procedure existing.

    Part 5. Defendants are Principals of Conspiracy of RICO in Three Subject Errors

     22. The Manual (p.34, id) showed conspiracy under 18USC§1951 and 18USC§2:

       "' ...For example, a conspiracy to violate the Hobbs Act, 18 U.S.C. §1951, is a RICO
       predicate31 because Section 195 l(a) expressly makes conspiracy a crime. On the other
       hand, a conspiracy to conduct an illegal gambling business under 18 U.S.C. § 1955
       cannot be a RICO predicateJs because 18 U.S.C. § 1955 does not expressly make such a
       conspiracy a crime. Because of the effect of 18 U.S.C. § 2, however, one who aids and
       abets the commission of a federal crime is treated as if he had committed the crime as a
       principal and can be charged under RICO if the crime is one set forth in Section
       1961(1)(B)-(G).36.,
       36
         See, e.g., United States v. Shifman, 1 24 F.3d 31, 36 (1st Cir. 1997) ("aiding and
       abetting one of the activities listed in Section 1961(1) as racketeering activities makes
       one punishable as a principal and amounts to engaging in that racketeering activitf'):

    23. Although Freer at Clark wanted to retaliate Chien and make unjust enrichment, but they

didn't have authority doing so. Only Hon. Rockwell made the court fraud of subject-matter plus

                                                25
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 26 of 35 PageID# 26
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 27 of 35 PageID# 27
 Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 28 of 35 PageID# 28




       28. "False imprisonment is a form of trespass to the person, so it is not necessary to prove
that it has caused actual damage. It is both a crime and a tort of strict liability" ("Overview: False
Imprisonment". Oxford Reference. Oxford University Press. Archived from the original on
2017-11-07. Retrieved 6 November 2017.")
     Here, the purpose of false imprisonment was, retaliation, secretly making false corporation

identity� racketeering for money laundering, and block moving of Commercial Assets.

     29. Debtor's professional belongings and commercial assets must be protected. Only debtor

can get more income, debtor can pay more de�t down, which is the benefits of th_e productivity

of the whole society. Grogan wasted public resources to deprive of Chien's productivity for his

personal income, is the fundamental corruption of the judicial system of Chesterfield Court.

Cm,-ently, 45 million persons owned student loans. Every year, average half a million persons

apply personal bankruptcy because of unpaid various loans. If all creditors had adopted

Grogan's method to use long-term false imprisonment to collect debt, US would have lost

hundreds of billions of dollars of General Domestic Product every year. This is significant

destructive of the society's economy, civilization, harmony and ethics. Hon. Robbins protected

Grogan's acts of RICO, engaged reckless and gross-negligence of the court's administration.

  Part 7. Forged Stock Certificate Offended Unlawful Competition in Change of Control

   30. Anyone who wanted to replace Chien, to control CHBM, should follow Exchange Act of

1934 with transparency, engaging public business competition, for example making an ambition

business plan, giving CHBM more prospectus, and bring more benefits to the company and

shareholders, in other words, submitting a plan which will make the stock market appreciating

the value of shares of CHBM, then Chien's shares would have high economic value to pay down

more of the judgment debt.

    Federal Trade Commission Act (FTC Act), 15 USC §41, has wide coverage. ;'15 USC

Chapter 41-Consumer credit protection'\ plus "15USC Chapter 45 Unfair methods of

                                                 28
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 29 of 35 PageID# 29
 Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 30 of 35 PageID# 30




   Although Chien's debt is judgment debt, not conswner debt, but Grogan and Clark are debt

collectors, by 15USC§1692a(6)(C) defined debt collector who collected any debts. Therefore,

Ms. Hughes and Hon. Robbin offended 18UAC§1962(b)&(c)&(d) cuITent in support of Grogan.

                                  VI. Causes of Action

   34. CHBM is in the process to recover the status of stock public trading. But as president,

Chicn's reputation is severely hurt by the illegal incarceration. As a public figure, the law

required Chien to file every relative court case in a clearly way, regulated by:

       "l 7 CFR § 229.401 - (Item 401) Directors, executive officers, promoters and control
       persons.
       (f) Involvement in certain legal proceedings. Describe any of the following events that
       occurred during the past ten years and that are material to an evaluation of the ability or
       integrity of any director. person nominated to become a director or executive officer of
       the registrant :

          (1) A petition under the Federal bankruptcy laws or any state insolvency law ......
          (2) Such person was convicted in a criminal proceeding or is a named subject of a
          pending criminal proceeding (excluding traffic violations and other minor ojfe11ses);
          (3) Such person was the subject of any order,judgment, or decree, not subsequently
          reversed, suspended or vacated, of any court of competent jurisdiction� permanently or
          temporarily enjoining him from, or otherwise limiting, the following activities: ... ''
          (emphases added)
Due to 17 CFR § 229.401(£)(1) and (±)(2), (f)(3), Chien's personal bankruptcy record during July

to December of 2013; and Chien's incarceration history about 38 months under offense code

··CON3210S9, and the active of CT debt collection with $2.6 million unpaid judgment debt,

should be truly disclosed in the website of SEC, which regularly has tens of millions of reviews

by investors. Due to the law, the jail record will become publicly widely accessible infom1ation

which will cause public investors bias and prejudice at Chien, because investors want to invest

safely, no one wants to invest in the company whose control person had criminal offense records�

especially it is common legal knowledge that the inmate incarcerating more than 12 months,

committed felony. Chien's innocent must have an official statement from Chesterfield Court.
                                                 30
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 31 of 35 PageID# 31
 Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 32 of 35 PageID# 32




the corporation to deceive and cheating investors. Freer controlled CBI operation for about a

dozen of year. Eventually CBI went into bankruptcy and liquidation, with share price dropped

99%. After enter Chapter 11, Freer continued to engage embezzlements together with Clark from

CBI not only; but also used fabricated evidence in Chapter 11, in Chesterfield Court engaging

blackmail against Chien. Not only his black mail succussed; but also caused Chien in jail for 38

months without any criminal procedure. This judicial misconduct for so -long time, is typical of

RICO criminal case, which Chien asks compensation in civil RICO.

   36. Allegations against Hon. Rockwell who committed subject error plus adopting the

falsified evidence Exh, 27 in case CL.12-485 and consistently rejected Chien's motions to

invalid his judgment.

     (A) offenses of 18USC §1962(c)&(d) to aid Freer, Grogan and Clark to

  ( i) Count 1: interrupt the CBI's chapter 11 by embezzlement;

  (ii) Count 2: retaliate Chien under 18USC§ 1513(e); making Chien having negative tangible

assets of $2.6 million with over $427 increase for interest payment every day;

  (iii) Count 3: aiding and abetting the block and obstruct the movement of Chien's Commercial

Assets, and damaging the self-employed business; offense of 18USC § 1951;

   (vi) Count 4: to act as principal in going on conspiracy of CT debt collection.

     (B) Count 5: offense of Amend XIV of due process to cause Chien suffered significantly

property damage by making Chien having negative tangible assets of $2.6 million with over

$427 increase for interest payment every day

     (C) Count 6: Gross-negligence and reckless at tvvo evidences (i) CBI filed Reorganization

Plan to show the exclusive jurisdiction of Bankruptcy Court over Freer's compensation claim;

(ii) Audited 10-K for year 2010 or 2011 which showed Freer in 2010 compensation was fully



                                                32
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 33 of 35 PageID# 33




paid.. Using Exh. 27 to overwrite CBI's audited financial statement, was ignorance of Sarbanes­

Oxley Act of 2002, which built Public Company Accounting Oversight Board ("PCAOB") to

charge the independent auditing to give more reliable of the financial information of CBI.

      (D) Count 7: Hon. Rockwell intentionally protected the perjury of Freer and Clark made in

Case CL 1 2-485 for concealment of Freer' s embezzlement

      37. Allegations against Hon. Robbins who inherited his precedent to support Grogan using

false imprisonment to engage VA Debt Collection including subject error, interruption of

interstate commerce, keeping false corporation identity, extortion and retaliation.

       (A) Count 1 : offenses of 18USC § 1962(b) &(c)&(d)

    Although, Hon. Robbins didn't directly involve activities of VA Debt Collection, but after

he took the position, he inherited what his precent did. (i) offenses of 18USC § l 962(b)&(d) to

keep 2/18/2014 Order of Grogan as the court order, by violating 18USC §1028(a)(7) and 18USC

§513(a); (ii) Hon. Robbins is the principal in current Freer's false corporation identity scam,

even he doesn't know details of Freer's VA-CHBM; (iii) offenses of 18USC § l 962(c)&(d)

because he protected Grogan's offense of 18USC §1951 to block and obstruct of the movement

of Commercial Assets now.

       (B) Count 2: Offenses of gross-negligence and reckless in administration of the job of

Commissioner in Chancery. After Hon. Robbin in his order dated 01/13/2021, and Case

3 :21CV 121, affirmed Grogan act to represent Chesterfield Court, he broke the bottom line of the

law in followings: (i) to use any criminal mean to resolve civil dispute, is criminal act and civil

right violation; (ii) any pro-longer incarceration without sentence, is humane right violation even

in criminal case, needless to say civil case; (iii) rejected to execute a dozen of VA Laws to force

Grogan writing reports or file motions in debt collection, or retune Commercial Assets.


                                                 33
Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 34 of 35 PageID# 34
  Case 3:21-cv-00501-JAG Document 1 Filed 08/02/21 Page 35 of 35 PageID# 35



          (C) Count 3: Offense of due process of Amendment XIV. Sheriff Leonard wanted to

l ecp Chien's jail records no change, which will cause the \Vall St. no longer having interests to

invest in Chien·s controlled public companies, which will damage Chien's income and property

,·alue.

                                    VII. Relief

     40. Jury-trial required. Especially, this case is sued with 38 months of deprivation of liberty.

plus money laundering and to block the movement of the Commercial Assets. Whether

Chesterfield Court is enterprise ofRJCO. is the serious issue of concerns of VA residents. Jury

trial will make tnmsparency to recovery the trust of public with the judicial system.

     41. Compensation damage for $700,000. Among them, Hon. Rockwell will have liability

for $350,000: Hon. Robbins liable for $150,000; and Ms. Hughes for $100,000, and Leonard for

j,100,000: or determined by jUJy.

     42 .. Other costs such as legal procedure costs, witness costs etc., which this court considers

proper.

                 Respectively submitted
                                                       Plaintiff:a,      · �4'L
                                                                 Andrew Chien
                                                                 665 Ellsworth Avenue
                                                                  New Haven, CT 06511
                                                                  Tel: 203-5628899
                                                                  Jcs23@yahoo.com




                                                  35
